EXHIBIT 10.2

MODIFICATION AGREEMENT
CONCERNING ELIGIBILITY OF NEW MEMBER STATES FOR
SUPPLEMENTAL PAYMENTS AND RELATED MATTERS
dated as of
 
October 14, 2014
 
to
 
ANTI-CONTRABAND AND ANTI-COUNTERFEIT
AGREEMENT AND GENERAL RELEASE
    
dated as of
 
July 9, 2004
 
among
 
PHILIP MORRIS INTERNATIONAL INC.,
PHILIP MORRIS PRODUCTS INC.,
PHILIP MORRIS DUTY FREE INC., and
PHILIP MORRIS WORLD TRADE SARL
 
 
 
THE EUROPEAN COMMUNITY
REPRESENTED BY THE EUROPEAN COMMISSION
 
AND
 
EACH MEMBER STATE LISTED ON
THE SIGNATURE PAGES THERETO





--------------------------------------------------------------------------------



This Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters (the Modification Agreement) is made
between Philip Morris International Inc., PMPI LLC (as successor to Philip
Morris Products Inc.), Philip Morris World Trade SARL (collectively “Philip
Morris International”), Philip Morris Duty Free Inc., an affiliate of Altria
Group, Inc., the European Union represented by the European Commission and each
Member State of the European Union party to the Cooperati on Agreement dated 9
July 2004 (the Cooperation Agreement) (together, the Parties).
 
The Parties hereby agree as follows:
 
 
Article 1. Amendments.
 
The following amendments shall be made to the Cooperation Agreement:
 
ARTICLE 1
DEFINITIONS
1.     The definition of “Baseline Amount” is amended by
(a)replacing the phrase “90 million Cigarettes” with the phrase “450 million
Philip Morris Cigarettes”;
(b)striking the words “which is half of the total combined Contraband Philip
Morris Cigarettes seized by the Member States who were Member States on January
1, 2004, during the calendar years ended December 31, 2001 , and December 31,
2002”;


(c)striking the phrase “(s) and” so that the the final sentence of the
definition reads “The Baseline Amount may be amended pursuant to Section 4.01(t)
of this Agreement”.
ARTICLE 4
ANTI-CONTRABAND AND ANTI-COUNTERFEIT COOPERATION
1.Clause (ii) of Section 4.01(f) is amended to delete the phrase “that were
Member States on January 1, 2004.”


2.Clause (ii) of Section 4.01(g) is amended to d elete the phrase “that were
Member States on January 1, 2004.”
3.Sections 4.01(o), (p), (q), and (s) are stricken in their entirety.
4.A new Section 4.01(tt) is added:



--------------------------------------------------------------------------------



“If, in any calendar year, seizures in New Member States that qualify for
Supplemental Payments under subsections (f) and (g) above are higher than a
multiple of the annual average of all New Member State seizures of Philip Morris
Cigarettes between 2008 and 2011, Philip Morris International and the EC shall
meet as soon as practicable to discuss the adoption of appropriate measures to
ensure the continued functioning of the Agreement, including, if necessary, the
amendment or suspension of Philip Morris International’s obligations under
Article 4 with respect to New Member States. ”
 
Article 2. Effective date.
 
This Modification Agreement shall come into effect the day the signature pages
of all Parties are exchanged between Philip Morris International, Philip Morris
Duty Free, Inc. and the Relevant Administrations. Upon entry into effect, the
Parties shall apply this Modification Agreement retroactively to 1 July 2012 for
all purposes, including seizures that occur on or after 1 July 2012 and
qualification under the new baseline amount, which shall de deemed modified as
of 1 July 2012 .
IN WITNESS WHEREOF, the Parties hereto have caused this agreement to be duly
executed by their respective authorized officers as of the effective date of
this Modification Agreement.
 



--------------------------------------------------------------------------------



[logopmiincjpg.jpg]
PHILIP MORRIS GLOBAL BRANDS INC.




Philip Morris Global Brands Inc.


As an authorized signatory of Philip Morris Global Brands Inc. (formerly, PMPI
LLC), I hereby execute this Modification Agreement Concerning Eligibility of New
Member States for Supplemental Payments and Related Matters as an amendment to
the Anti-Contraband and Anti-Counterfeiting Agreement and General Release dated
July 9, 2004, on behalf of Philip Morris Global Brands Inc., and have the full
right and authority to do so.


The execution and performance of this Modification Agreement by the signatory of
Philip Morris Global Brands Inc. is within the powers duly granted to said
signatory.


This Modification Agreement constitutes a valid and binding agreement of Philip
Morris Global Brands Inc. and is enforceable in accordance with its terms.


/s/ ANN MARIE KACZOROWSKI
Ann Marie Kaczorowski
Vice President, Treasurer & Secretary
Date: October 14, 2014    


























9201 Arboretum Parkway, 23236, Richmond, Virginia, United States of America



--------------------------------------------------------------------------------







Philip Morris Duty Free, Inc.




The General Manager of Philip Morris Duty Free, Inc. hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of Philip Morris Duty Free, Inc. and has the full right and authority to
do so.


The execution and performance of this Modification Agreement by the General
Manager of Philip Morris Duty Free, Inc. is within the powers duly granted to
him.


This Modification Agreement constitutes a valid and binding agreement of Philip
Morris Duty Free, Inc. and is enforceable in accordance with its terms.


/s/ JOSEPH H. WORKMAN
Joseph H. Workman
General Manager of Philip Morris Duty Free, Inc.


Date: 10.30.13    



--------------------------------------------------------------------------------



Philip Morris World Trade SARL


As an authorized signatory of Philip Morris World Trade SARL I hereby execute
this Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of Philip Morris World Trade SARL and have the full right and authority
to do so.


The execution and performance of this Modification Agreement by the signatories
of Philip Morris World Trade SARL is within the powers duly granted to them.


This Modification Agreement constitutes a valid and binding agreement of Philip
Morris World Trade SARL and is enforceable in accordance with its terms.


/s/ ALEKSANDER GRZESIAK
Aleksander Grzesiak (President)




/s/ CHE YEE, VOONG
Che Yee, Voong (Director)




Date: 14. Oct. 2014    





--------------------------------------------------------------------------------







[logopmiincjpga01.jpg]


PHILIP MORRIS INTERNATIONAL INC.








As an authorized signatory of Philip Morris International Inc. I hereby execute
this Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of Philip Morris International Inc. and have the full right and authority
to do so.


The execution and performance of this Modification Agreement by the signatory of
Philip Morris International Inc. is within the powers duly granted to him.


This Modification Agreement constitutes a valid and binding agreement of Philip
Morris International Inc. and is enforceable in accordance with its terms.


/s/ ARTYOM CHERNIS
Name: Artyom CHERNIS






Date: 14. Oct. 2014    










120 PARK AVENUE, NEW YORK, NEW YORK, 10017, U.S.A.



--------------------------------------------------------------------------------



Réf. ARES(2014)2533834 - 31/07/2014


EUROPEAN UNION








The European Commission hereby executes, on behalf of the European Union, this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeit Agreement and General Release dated July 9, 2004 and has
the full right and authority to do so.


The execution and performance of this Modification Agreement by the European
Commission is within its powers and has been duly authorised by all necessary
action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
European Union and is enforceable in accordance with its terms.


/s/ LUIS ROMERO REQUENA
/s/ GIOVANNI KESSLER    
p/o Luis Romero Requena
Giovanni Kessler
Director-General
Director-General
Legal Service
European Anti-Fraud Office
European Commission
European Commission



    
        






Date: 25 July 2014    





--------------------------------------------------------------------------------





nRef. Ares(2012)1282811 - 30/10/2012






Republic of Austria


The Minister of Finance of the Republic of Austria hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Austria and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Austria is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Austria and is enforceable in accordance with its terms.






/s/ MARIA FEKTER
Dr. Maria Fekter
Minister of Finance of the
Republic of Austria






Date: 21.12.2012    



--------------------------------------------------------------------------------



nRef. Ares(2012)1194156 - 10/10/2012






Kingdom of Belgium




The Minister of Finance of the Kingdom of Belgium hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Kingdom of Belgium and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Kingdom of Belgium is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Kingdom of Belgium and is enforceable in accordance with its terms.






/s/ STEVEN VANACKERE
Steven Vanackere
Minister of Finance of the
Kingdom of Belgium






Date:     





--------------------------------------------------------------------------------





nRef. Ares(2012)1282811 - 30/10/2012




Republic of Bulgaria




The Minister of Finance of the Republic of Bulgaria hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Bulgaria and has the full right and authority to do
so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Bulgaria is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Bulgaria and is enforceable in accordance with its terms.






/s/ SIMEON DJANKOV
Simeon Djankov
Minister of Finance of the
Republic of Bulgaria






Date: 21 January 2013    



--------------------------------------------------------------------------------







Republic of Croatia




The Minister of Finance of the Republic of Croatia hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Croatia and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of Croatia is within its governmental powers and has been duly
authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Croatia and is enforceable in accordance with its terms.




[STAMP]
/s/ SLAVKO LINIĆ
Slavko Linić
Minister of Finance of the
Republic of Croatia






Date: 4/4/2014    



--------------------------------------------------------------------------------





nRef. Ares(2012)1282811 - 30/10/2012




Republic of Cyprus




The Minister of Finance of the Republic of Cyprus hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Cyprus and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Cyprus is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Cyprus and is enforceable in accordance with its terms.






/s/ VASSOS SHIARLY
Vassos Shiarly
Minister of Finance of the
Republic of Cyprus






Date: 7/12/12    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Czech Republic


The Minister of Finance of the Czech Republic hereby executes this Modification
Agreement Concerning Eligibility of New Member States for Supplemental Payments
and Related Matters as an amendment to the Anti-Contraband and
Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on behalf
of the Czech Republic and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Czech Republic is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Czech Republic and is enforceable in accordance with its terms.






/s/ MIROSLAV KALOUSEK
Miroslav Kalousek
Minister of Finance of the
Czech Republic






Date: 28.2.2013    







--------------------------------------------------------------------------------



ARES
30 OCT. 2012
N: 1282811









Kingdom of Denmark








The Minister of Taxation of the Kingdom of Denmark hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Kingdom of Denmark and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Taxation of the Kingdom of Denmark is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Kingdom of Denmark and is enforceable in accordance with its terms.






/s/ HOLGER K. NIELSEN
Holger K. Nielsen
Minister of Taxation on behalf of the
Government of Denmark














Date: 4/12-12    





--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Republic of Estonia






The Minister of Finance of the Republic of Estonia hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Estonia and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Estonia is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Estonia and is enforceable in accordance with its terms.






/s/ JÜRGEN LIGI
Jürgen Ligi
Minister of Finance of the
Republic of Estonia






Date: 31.1.2013    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Republic of Finland




The Minister of Finance of the Republic of Finland hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Finland and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Finland is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Finland and is enforceable in accordance with its terms.






/s/ JUTTA URPILAINEN
Jutta Urpilainen
Minister of Finance of the
Republic of Finland












Date: 14/12/2012    



--------------------------------------------------------------------------------



ARES
30 OCT. 2012
N: 1282811





French Republic


The Minister of the Economy and Finances of the French Republic hereby executes
this Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Ministry of the Economy, Finance and Industry of the French
Republic and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
the Economy and Finances of the French Republic is within its governmental
powers and has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Ministry of the Economy and Finances of the French Republic and is enforceable
in accordance with its terms.






/s/ PIERRE MOSCOVICI
Pierre Moscovici
Minister of the Economy and Finances
of the French Republic






Date: 15 JAN. 2013    



--------------------------------------------------------------------------------





Federal Republic of Germany




The Ministry of Finance of the Federal Republic of Germany hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Federal Republic of Germany and has the full right and authority
to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Federal Republic of Germany is within its governmental powers and
has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Federal Republic of Germany and is enforceable in accordance with its terms.






/s/ DIETRICH JAHN [STAMP]
On behalf of the Ministry of Finance of the
Federal Republic of Germany






Date: Dec 14, 2012    



--------------------------------------------------------------------------------



Republic of Greece






The Ministry of Finance of the Republic of Greece hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Greece and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Greece is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Greece and is enforceable in accordance with its terms.






/s/ GIANNIS STOURNARAS
Giannis Stournaras
Minister of Finance of the Republic of Greece






Date: 14/2/2013    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Republic of Hungary






The Minister of Finance of the Republic of Hungary hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Hungary and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Hungary is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Hungary and is enforceable in accordance with its terms.




[STAMP]
/s/ GYÖRGY MATOLCSY
György Matolcsy
Minister of Finance of the
Republic of Hungary






Date: 16.01.2013.    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Italian Republic




The Minister of Economy and Finance of the Italian Republic hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Italian Republic and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Economy and Finance of the Italian Republic is within its governmental powers
and has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Italian Republic and is enforceable in accordance with its terms.






/s/ VITTORIO UMBERTO GRILLI
Vittorio Umberto Grilli
Minister of Economy and Finance of the
Italian Republic






Date: 17 DIC. 2012    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Republic of Ireland




The Minister of Finance of the Republic of Ireland hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Ireland and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Ireland is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Ireland and is enforceable in accordance with its terms.






/s/ Michael NOONAN
Michael Noonan
Minister of Finance of the
Republic of Ireland






Date: 11th January 2013    



--------------------------------------------------------------------------------



Republic of Latvia




The Minister of Finance of the Republic of Latvia hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Latvia and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Latvia is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Latvia and is enforceable in accordance with its terms.






/s/ ANDRIS VILKS
Andris Vilks
Minister of Finance of the
Republic of Latvia






Date: 13/12/2012    



--------------------------------------------------------------------------------



Republic of Lithuania




The Minister of Finance of the Republic of Lithuania hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Lithuania and has the full right and authority to do
so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Lithuania is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Lithuania and is enforceable in accordance with its terms.






/s/ RIMANTAS ŠADŽIUS
Rimantas Šadžius
Minister of Finance of the
Republic of Lithuania






Date: 19 February 2013    





--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Grand-Duchy of Luxembourg




The Minister of Finance of the Grand-Duchy of Luxembourg hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Grand-Duchy of Luxembourg and has the full right and authority to
do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Grand-Duchy of Luxembourg is within its governmental powers and
has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Grand-Duchy of Luxembourg and is enforceable in accordance with its terms.






/s/ LUC FRIEDEN
Luc Frieden
Minister of Finance of the
Grand-Duchy of Luxembourg






Date: 7 DEC. 2012    









--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Republic of Malta




The Minister of Finance of the Republic of Malta hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Malta and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Malta is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Malta and is enforceable in accordance with its terms.






/s/ TONIO FENECH
Tonio Fenech
Minister of Finance of the
Republic of Malta






Date: 28/1/2013    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012




Kingdom of the Netherlands




The Minister of Finance of the Kingdom of the Netherlands hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Kingdom of the Netherlands and has the full right and authority to
do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Kingdom of the Netherlands is within its governmental powers and
has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Kingdom of the Netherlands and is enforceable in accordance with its terms.






/s/ J.R.V.A. DIJSSELBLOEM
J.R.V.A. Dijsselbloem
Minister of Finance of the
Kingdom of the Netherlands






Date: 9/12/2012    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Republic of Poland


The Minister of Finance of the Republic of Poland hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Poland and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Poland is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Poland and is enforceable in accordance with its terms.






/s/ JAN VINCENT-ROSTOWSKI
Jan Vincent-Rostowski
Minister of Finance of the
Republic of Poland






Date: 30/9/2013    



--------------------------------------------------------------------------------



[LETTERHEAD]
DESPACHO    



    






PORTUGUESE REPUBLIC




The Minister of State and Finance of the Portuguese Republic hereby executes
this Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Portuguese Republic and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
State and Finance of the Portuguese Republic is within its governmental powers
and has been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Portuguese Republic and is enforceable in accordance with its terms.


Lisboa, 8 de janeiro de 2013






The Minister of State and Finance of the Portuguese Republic


/s/ VÍTOR GASPAR
(Vítor Gaspar)



















--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Romania






The Minister of Public Finances of Romania hereby executes this Modification
Agreement Concerning Eligibility of New Member States for Supplemental Payments
and Related Matters as an amendment to the Anti-Contraband and
Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on behalf
of Romania and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Public Finances of Romania is within its governmental powers and has been duly
authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of Romania
and is enforceable in accordance with its terms.






/s/ FLORIN GEORGESCU
Florin Georgescu
Minister of Public Finances of Romania






Date: 14.12.2012    



--------------------------------------------------------------------------------







Slovak Republic


The Minister of Finance of the Slovak Republic hereby executes this Modification
Agreement Concerning Eligibility of New Member States for Supplemental Payments
and Related Matters as an amendment to the Anti-Contraband and
Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on behalf
of the Slovak Republic and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Slovak Republic is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Slovak Republic and is enforceable in accordance with its terms.






/s/ PETER KAŽIMÍR
Peter Kažimír
Minister of Finance of the
Slovak Republic






Date: 11.01.2013    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Republic of Slovenia




The Minister of Finance of the Republic of Slovenia hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Republic of Slovenia and has the full right and authority to do
so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Republic of Slovenia is within its governmental powers and has
been duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Republic of Slovenia and is enforceable in accordance with its terms.






/s/ JANEZ ŠUŠTERŠIČ
Dr. Janez Šušteršič
Minister of Finance of the
Republic of Slovenia






Date: 12.12.2012    



--------------------------------------------------------------------------------



[Letterhead]


Kingdom of Spain


The Minister of Finance and Public Administrations of the Kingdom of Spain
hereby executes this Modification Agreement Concerning Eligibility of New Member
States for Supplemental Payments and Related Matters as an amendment to the
Anti-Contraband and Anti-Counterfeiting Agreement and General Release dated July
9, 2004, on behalf of the Kingdom of Spain and has the full right and authority
to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance and Public Administrations of the Kingdom of Spain is within its
governmental powers and has been duly authorised by all necessary action on its
part.


This Modification Agreement constitutes a valid and binding agreement of the
Kingdom of Spain and is enforceable in accordance with its terms.


/s/ CRISTÓBAL MONTORO ROMERO
Cristóbal Montoro Romero
Minister of Finance and Public Administrations
of the Kingdom of Spain
Date: 11 marzo 2013    


El Reino de España


Por la presente, el Ministro de Hacienda y Administraciones Públicas del Reino
de España, en el ejercicio de su plenipotencia y autoridad a tal fin, suscribe
este Acuerdo de Modificación relativo a la Elegibilidad de los nuevos Estados
miembros para recibir pagos suplementarios y materias relacionadas como una
enmienda del Acuerdo anticontrabando y antifalsificación y de exención general
fechado el 9 de julio de 2004 en nombre del Reino de España.


La firma y aplicación de este Acuerdo de modificación por el Ministro de
Hacienda y Administraciones Públicas del Reino de España se inscribe dentro de
sus competencias y, habiendo efectuado todas las medidas necesarias por su
parte, ha sido debidamente autorizado al efecto.


Este Acuerdo de modificación constituye un acuerdo válido y vinculante del Reino
de España, y tiene fuerza ejecutiva conforme a sus términos.
______________________
Cristóbal Montoro Romero
Ministro de Hacienda y Administraciones Públicas
del Reino de España


Fecha: 11 marzo 2013    



--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






Kingdom of Sweden




The Minister of Finance of the Kingdom of Sweden hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the Kingdom of Sweden and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Ministry of
Finance of the Kingdom of Sweden is within its governmental powers and has been
duly authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
Kingdom of Sweden and is enforceable in accordance with its terms.






/s/ ANDERS BORG
Anders Borg
Minister of Finance,
On behalf of the
Government of Sweden






Date: 28/5 2013    







--------------------------------------------------------------------------------



nRef. Ares(2012)1282811 - 30/10/2012






United Kingdom




The Chancellor of the Exchequer of the United Kingdom hereby executes this
Modification Agreement Concerning Eligibility of New Member States for
Supplemental Payments and Related Matters as an amendment to the Anti-Contraband
and Anti-Counterfeiting Agreement and General Release dated July 9, 2004, on
behalf of the United Kingdom and has the full right and authority to do so.


The execution and performance of this Modification Agreement by the Exchequer of
the United Kingdom is within its governmental powers and has been duly
authorised by all necessary action on its part.


This Modification Agreement constitutes a valid and binding agreement of the
United Kingdom and is enforceable in accordance with its terms.






/s/ GEORGE OSBORNE
George Osborne
Chancellor of the Exchequer
of the United Kingdom






Date: 21/1/2013    

